DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 18-24, 28-31, and 35-43 are pending.  Claims 1-17, 25-27, 32-34 have been cancelled as being directed to a non-elected embodiment of the invention and Claims 35-43 are newly added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24, 28-31, and 35-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,989 B2.  A comparison of the claims is provided in the claim chart below:
Instant Application
Claim 1 of Patent ‘989
Similarities and Differences
A game token money comprising:
A game token money comprising:
The same
a plurality of thermo-compression bonded plastic layers that: are laminated and form a stripe pattern in a layering direction on a side face of the game token money; and include a first colored 




a first classification part positioned within a part of the first pale color layer; and a second classification part positioned within a part of the second pale color layer; wherein the first and second classification parts is recognizable from a front face of the game token money;
Are similar in that they are directed to a classification part that is filled in with the layers of the game token money that is recognizable from the side face and a front face.

Differences – the instant application is directed to a 

“a radio-frequency identification (RFID) embedded in a layer other than the outermost layer of the plurality of plastic layers;”
“the RFID contains information regarding the value and the classification of the token money;”
Substantially the same subject matter directed to a RFID embedded into the game token money associated with the classification and the value.

at least a portion of the middle colored layer extends circumferentially about an entirety of the side face of the game token money without interruption by either of the 


Although the claims at issue are not identical, they are not patentable distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 18-24, 28-31, and 35-43).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “the classification is configured to classify a type of person associated with the game see 0016), the classification information are given to the game token money (see 0058), and that the database stores the classification information associated with the identification information (see 0080).  However, the specification does not provide a disclosure as to how the game token money is configured to classify a type of person associated with the game token money.  Although the Specification provides a rough classification of VIP chips and common chips as those associated with a VIP player and common chips does not provide sufficient disclosure as it fails to support the scope of the genus claimed (see Specification, 0106-0109).  For instance, classifying a person as VIP vs common for a player that deposits money equal to or more than a predetermined amount in a casino does not cover all ways to classify a type of person (e.g., a type including a race, gender, physical traits, financial status, emotional state, etc.) in which persons may be classified.  Stated differently, the general statement of a rough classification of VIP person and non-VIP person based on a predetermined amount of a casino (e.g., a relative term subject to change) does not provide adequate description to cover all ways to classify a type of person associated with the game token money.  It follows that the Specification does not sufficiently support the genus claimed (see MPEP 2161.01).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a very important person (VIP)" in claim 42 is a relative term which renders the claim indefinite.  The term "a very important person (VIP)" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the Specification provides the statement, “[f]or example, a player who deposits money equal to more than a predetermined amount in a casino becomes the VIP player” which attempts to provide clarity of what could designate a VIP (see Specification, 0106), but it does not define the metes and bounds of the claimed subject matter.  Furthermore, the disclosure does not provide the standard for ascertaining the classification of a VIP as the only disclosure is based on a relative standard that is subject to change.  For instance, both the particular casino and the predetermined amount are variable and subject to change as to the values and requirements to classify a person as VIP as designated by the respective casino.  It follows that no ascertainable degree or standard has been used to define the metes and bounds to classify a very important person as opposed to a non-VIP.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 2014/0332595 A1) in view of Chapet et al. (US 2007/0105616 A1) and Steil (US 2008/0234052 A1).
Regarding claim 18, Moreno disclose a game token money (see Moreno, value token 10 of Figs. 1-2, 0015-0017) comprising: a plurality of plastic layers that: are laminated and form a stripe pattern in a layering direction on a side face of the game token money (see Moreno, layered structure 70 of Fig. 2, 0010, 0012-0017, wherein the token includes a stack of layers that are laminated to form a stripe pattern); and include a first colored layer and a pair of second colored layers on respective opposite sides of the first colored layer (see Moreno, Fig. 1-2, 0010, wherein one or more pair of colored layers may be contrasting from the color of the center layer);
a classification part configured to indicate a classification of the game token money, the classification part: is filled in at least one layer of the pair of second colored layers(see Moreno, Figs. 1-2, 0009, 0017, wherein solid bodies 40 is a classification part to enhance sorting and evaluation by casino, bank, commercial, or other workers); and is recognizable from the side face and a front face of the game token money (see Moreno, Fig. 1-2, wherein solid bodies 40 is recognizable from the side and front);
a radio-frequency identification (RFID) that: is embedded in one of the plurality of plastic layers other than an outermost one of the plurality of plastic layers (see Moreno, Figs. 1-2, 0013-0016); and configured to include information associated of specific id of the game token money and value of the game token money (see Moreno, 0013-0014, wherein the RFid includes information of the attributed value and the additional information such as the specific token id).  Although Moreno discloses laminating the plurality of layers to form the game token money and an RFid including information it is silent as to 
 Chapet teach a game token money which is formed by injection molding a plastic to form covering plastic layers around an integrated RFID device (see Chapet, 0018, 0040-0043). Specifically, Chapet teach the injection molding operation is carried out at a pressure from 800 to 1400 bar and at an injection temperature of 280/300 C (see Chapet, 0060).  Stated differently, Chapet teach manufacturing a game token money with thermo-compression bonded plastic layers (see Chapet, 0018, 0040-0043, 0060).  One would have been motivated to incorporate the teachings of Chapet to use known techniques with similar devices which yield the predictable result of providing a structure that ensures good protection of the identification device (see Chapet, 0008).  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the game token money of Moreno comprises a plurality of thermo-compression bonded plastic layers for the purpose of providing a structure that ensures good protection of the identification device.  However, Moreno as modified by Chapet is silent as to wherein the information of the game token money is associated with the classification of the game token money.
Steil teach a game token money embedded with a RFID tag which is associated with the classification of the game token money (see Steil, 0032, 0044, wherein the information is used to classify the game token money as verified authentic or suspect/counterfeit).  For instance, Steil teach a plurality of token identifiers which are utilized to classify the game token money as authentic by using the information including the token’s monetary value, a serial number, gaming establishment name, token creation date, or other data to manage a function in the gaming establishment to verify the authenticity of the game token money (see Steil, 0032, 0045-0049 wherein the token identifiers are used to verify with manifest data whether the token is authentic).  Moreover, Steil teach that the information associated with the game token money may include an elaborate color scheme, gaming establishment logo, currency value, see Steil, 0047-0049).  One would have been motivated to incorporate the teachings of Steil token classification to yield the predictable result of verifying tokens to prevent counterfeit, forgery, and attempts to defraud the gaming establishment (see Steil, 0044).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game token identifiers of Moreno wherein the information of the game token money is associated with the classification of the game token money for the purpose of preventing counterfeit, forgery, and attempts to defraud patrons and the gaming establishment.
Regarding claims 19-21, the combination of Moreno, Chapet, and Steil teach the game token money according to claim 18.  Moreno further discloses the classification part that is recognizable from the side face and a front face of the game token money and that the game token money is formed in decorative or contrasting colors using edges to improve sorting and evaluation of game token money (see Moreno, 0009-0010).  Additionally, Chapet teach the game token money with a plurality of thermos-compression bonded plastic layers (see Chapet, 0018, 0060).  Moreover, Steil further teach that game tokens may be provided with particular color schemes that are keyed to the game token’s currency value (see Steil, 0049).  Although, Moreno, Chapet, and Steil teach a classification part of the game token money of a different appearance using contrasting and various decorative colors it does not explicitly teach wherein the classification part has i) a color different from a color of the first colored layer (claim 19); ii) wherein the classification part includes the same color of the first colored layer (claim 20); and iii) wherein the classification part has a plurality of colors (claim 21).  
However, selecting different colors, the same colors, and a plurality of colors are subsets of a limited number of possibilities which would have been obvious to try.  As discussed by Moreno and see Moreno – 0009, 0017; Chapet, 0002-0003).   It follows that it would have been obvious to try to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the classification part has i) a color different from a color of the first colored layer (claim 19); ii) wherein the classification part includes the same color of the first colored layer (claim 20); and iii) wherein the classification part has a plurality of colors for the purpose of providing a visual or data to more easily identify chips of a different denomination and/or type.
Regarding claim 23, the combination of Moreno, Chapet, and Steil teach the game token money according to claim 18.  The combination further teach wherein the classification is configured to classify a type of chip associated with the game token money (see Steil, 0032, 0045-0049, wherein the classification is configured to classify the chip type as authentic or counterfeit).   
Regarding claim 24, the combination of Moreno, Chapet, and Steil teach the game token money according to claim 18, Moreno further disclose wherein the classification part includes a plurality of the classification parts arranged at equiangular intervals in a circumferential direction on the game token money (see Moreno, classification part 40 of Figs. 2-4, 0009, wherein the classification part 40 is arranged at equiangular intervals in a circumferential direction on the game token 10).
Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 2014/0332595 A1), Chapet et al. (US 2007/0105616 A1) and Steil (US 2008/0234052 A1) as applied to claim 18 above, in further view of Mattice et al. (US 2010/0093429 A1).
Regarding claims 22 and 42, the combination of Moreno, Chapet, and Steil teach the game token money as applied to claim 18.  However, the combination is silent as to wherein the classification is configured to classify a type of person associated with the game token money.
Mattice teach an intelligent player tracking card and game token tracking technique which updates the token ownership information in the memory with token ownership information (see Mattice, 0014-0015).  Specifically, Mattice teach utilizing a game token used as a person’s tracking identification device to indicate the type of person that is associated with the game token money (see Mattice, 0135, wherein the identification information can identify the person as a VIP to know what comps or promotions that interest them).  For instance, Mattice teach identifying the type of person associated with the game token as a VIP or non-VIP so that the tracking system may provide additional services (e.g., a host or sales consultant to approach and greet that patron by name, offer comps or promotions to VIP’s and know what product’s interest them (see Mattice, 0135).  One would have been motivated to incorporate the teachings of Mattice to yield the predictable result to improve casino operator interest in collecting information relating to their patrons to improve the player’s interest (see Mattice, 0006-0007).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the classification is configured to classify a type of person associated with the game token money and wherein the type of the person includes a very important person (VIP) or non-VIP for the purpose of determining what additional services or offers to provide to different patrons of the gaming establishment..   
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 2014/0332595 A1), Chapet et al. (US 2007/0105616 A1) and Steil (US 2008/0234052 A1) as applied to claim 18 above, in further view of Neo et al. (US 2010/0227674 A1).
Regarding claim 43, the combination of Moreno, Chapet, and Steil teach the game token money according to claim 23.  However, the combination teach the type of chip includes a cash chip that is authentic or a counterfeit (see Steil, 0032, 0045-0049
Neo teach a method for managing a junket business using a junket loyalty system which manages and utilizes different types of chips such as cash chips, rolling chips, and promotional chips (see Neo, 0041-0044, wherein the non-negotiable chip is analogous to a promotional chip).  One would have been motivated to incorporate the teachings of Neo to classify the type of chip as a cash chip, a rolling chip, or a promotion chip to yield the predictable result of increasing loyalty of customers to a casino junket operator and calculating the loyalty points of the customer and the performance value of the customer (see Neo, 0008, 0011).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify the type of the game token money as a cash chip, a rolling chip, or a promotion chip for the purpose of increasing revenue through integration of a junket business.    
Claims 18-21, 23-24, 28-31, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 2014/0332595 A1) and Shigeta (CA 3,035,418).
Regarding claim 18, Moreno disclose a game token money (see Moreno, value token 10 of Figs. 1-2, 0015-0017) comprising: a plurality of plastic layers that: are laminated and form a stripe pattern in a layering direction on a side face of the game token money (see Moreno, layered structure 70 of Fig. 2, 0010, 0012-0017, wherein the token includes a stack of layers that are laminated to form a stripe pattern); and include a first colored layer and a pair of second colored layers on respective opposite sides of the first colored layer (see Moreno, Fig. 1-2, 0010, wherein one or more pair of colored layers may be contrasting from the color of the center layer);
a classification part configured to indicate a classification of the game token money, the classification part: is filled in at least one layer of the pair of second colored layers(see Moreno, Figs. 1-2, 0009, 0017, wherein solid bodies 40 is a classification part to enhance sorting and evaluation by casino, bank, commercial, or other workers); and is recognizable from the side face and a front face of the game token money (see Moreno, Fig. 1-2, wherein solid bodies 40 is recognizable from the side and front
a radio-frequency identification (RFID) that: is embedded in one of the plurality of plastic layers other than an outermost one of the plurality of plastic layers (see Moreno, Figs. 1-2, 0013-0016); and configured to include information associated of specific id of the game token money and value of the game token money (see Moreno, 0013-0014, wherein the RFid includes information of the attributed value and the additional information such as the specific token id).  Although Moreno discloses laminating the plurality of layers to form the game token money and an RFid including information it is silent as to i) wherein the game token money is a thermo-compression bonded plastic layer and ii) wherein the information of the game token money is associated with the classification of the game token money.
Shigeta teach a game token money comprising a plurality of thermos-compression layers that form a stripe pattern in a layering direction on the side face (see Shigeta, 0107, wherein the stripe pattern is formed with layers wherein the type of the currency is specified by using the coloring layer; 0133, 0135, wherein the layers are thermo-compressed together to form a layered structure).  Moreover, Shigeta further teach an RFID is configured to include information associated with the classification of the game token money and the value of the game token money (see Shigeta, 0070, 0115, wherein the RFID represents the amount inside the substitute currency which is the value of the game token money; 0140-0142, wherein the information of the sides ID, the face ID, and the information of the RFID are associated with each other,) .One would have been motivated to incorporate the teachings of Shigeta to use known techniques to yield predictable results to detect fraud in substitute currency for gaming chips (see Shigeta, 0002
Regarding claims 19-21, the combination of Moreno and Shigeta teach the game token money according to claim 18.  Moreno further discloses the classification part that is recognizable from the side face and a front face of the game token money and that the game token money is formed in decorative or contrasting colors using edges to improve sorting and evaluation of game token money (see Moreno, 0009-0010).  Shigeta further teach utilizing changes in color (red, green, yellow, blue, or the like) of the edge of the game token money to represent different types of game token money (see Shigeta, 0115, 0137). Although, Moreno and Shigeta teach a classification part of the game token money using contrasting and various decorative colors it does not explicitly teach wherein the classification part has i) a color different from a color of the first colored layer (claim 19); ii) wherein the classification part includes the same color of the first colored layer (claim 20); and iii) wherein the classification part has a plurality of colors (claim 21).  
However, selecting different colors, the same color, or a plurality of colors are subsets of a limited number of possibilities that would have been obvious to try because gaming tokens are known to carry varied patterns of lines or colors to prevent counterfeiting (see Shigeta, 0135, 0137).   It follows that it would have been obvious to try to one of ordinary skill in the art at the time of filing the invention to yield the predictable result to prevent counterfeiting before the effective filing date of the claimed invention wherein the classification part has i) a color different from a color of the first colored layer (claim 19); ii) wherein the classification part includes the same color of the first colored layer (claim 20); and iii) wherein the classification part has a plurality of colors for the purpose of providing a visual or data to more easily identify chips of a different denomination and/or type.
Regarding claim 23, the combination of Moreno and Shigeta teach the game token money according to claim 18, the combination further teach wherein the classification is configured to see Shigeta, 0115, 0119, wherein the classification classifies the type of chip as an authentic gaming chip with a particular value)
Regarding claim 24, the combination of Moreno and Shigeta teach the game token money according to claim 24, wherein the classification part includes a plurality of the classification parts arranged at equiangular intervals in a circumferential direction of the game token money (see Moreno, classification part 40 of Figs. 2-4, 0009, wherein the classification part 40 is arranged at equiangular intervals in a circumferential direction on the game token 10). 
Regarding claim 28, Moreno disclose a game token money (see Moreno, value token 10 of Figs. 1-2, 0015-0017) comprising: a plurality of plastic layers forming: a front face on which there is an indication of a value of the game token money (see Moreno, element 60 of Figs. 1-2, 0012, wherein the front face indicates a value such as ‘50’); a side face on which there is a stripe pattern in a layering direction of the plurality of layers (see Moreno, layered structure 70 of Fig. 2, 0010, 0012-0017, wherein the token includes a stack of layers that are laminated to form a stripe pattern); wherein the plurality of layers include a colored layer and the colored layer forms a middle section of the stripe pattern on the side face with respect to the layering direction (see Moreno, Fig. 1-2, 0010, wherein one or more pair of colored layers may provide decorative or appearance contrasting layers from the color of the center layer);
a classification part configured to indicate a classification of the game token money that is different from the value of the game token money (see Moreno, 0009-0010, wherein the solid bodies 40 provide contrasting spots of any material consistent with the desired décor of the tokens), the classification part includes a different appearance than other elements of the stack and is provided at a position which the classification part is recognizable from both the side face and the front face of the game token money (see Moreno, Figs. 1-2, 0009, 0017, wherein solid bodies 40 is a classification part provides a different appearance than the other elements to indicate a visual classification to enhance sorting and evaluation by casino, bank, commercial, or other workers;  Figs. 1-2, wherein solid bodies 40 is recognizable from the side and front).  However, 
Shigeta teach a game token money comprising a plurality of thermos-compression layers that form a stripe pattern in a layering direction on the side face (see Shigeta, 0107, wherein the stripe pattern is formed with layers wherein the type of the currency is specified by using the coloring layer; 0135, wherein the layers are thermo-compressed together to form a layered structure).  Specifically, Shigeta teach wherein plurality of layers includes a colored layer having a color that corresponds to the value of the game token money (see Shigeta, 0107, 0115, and 0117, wherein the colored layer can specify the currency by changing the color (red, green, yellow, blue, or the like) to indicate the substitute currency for gaming).  One would have been motivated to incorporate to incorporate the teachings of Shigeta to yield the predictable result to improve sorting and evaluation of the tokens by the casino and players.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moreno wherein the colored layer having a color that corresponds to the value of the game token money for the purpose of using known techniques in the art to provide visual aid to sort and classify a substitute currency.
Regarding claim 29, the combination of Moreno and Shigeta teach the game token according to claim 28.  The combination further comprising an embedded radio-frequency identification (RFID) configured to include information associated with the value of the game token money and the token id of the game token money (see Moreno, Figs. 1-2, 0013-00115). 
Shigeta further teach an RFID is configured to implore techniques which utilize information associated with the classification of the game token money and the value of the game token money (see Shigeta, 0070, 0115, wherein the RFID represents the amount inside the substitute currency which is the value of the game token money; 0140-0142, 0150, wherein the information of the sides ID, the face ID, and the information of the RFID are associated with each other and wherein the use and unjust exchange of the game token is classified by the system). One would have been motivated to incorporate the teachings of Shigeta to use known techniques to yield predictable results to detect fraud by classifying the substitute currency for gaming tokens (see Shigeta, 0002).  Therefore it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention wherein the game token money comprises an RFID that is configured to include information associated with the classification of the game token money and the value of the game token money for the purpose of verifying the authenticity of the game token money.
Regarding claim 30, the combination of Moreno and Shigeta teach the game token money according to claim 29.  Shigeta further teach wherein: the colored layer and the classification part are configured to be externally recognizable by a camera (see Shigeta, 0042, wherein camera device images and records the valuable object); and a value and a classification of the game token money obtained using the camera can be inspected in combination with information obtained from the RFID (see Shigeta, 0030, 0042, 0140-0142, 0150, wherein the RFID reading device and the camera are utilized to inspect the valuable objects to determine whether there is a mismatch or fraud).  One would have been motivated to incorporate the teachings of Shigeta to yield the predictable result of detecting fraud and authenticate game tokens (see Shigeta, 0002).  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention wherein the colored layer and the classification layer and the classification part are configured to be externally recognizable by a camera and a value and a classification of the game token money obtained using the camera can be inspected in combination with information obtained from the RFID for the purpose of preventing fraud when the game tokens are used in the gaming establishment.
Regarding claim 31, the combination of Moreno and Shigeta teach the game token money according to claim 28, wherein the classification part includes a plurality of classification parts arranged at equiangular intervals in a circumferential direction of the game token money (see Moreno, classification part 40 of Figs. 2-4, 0009, wherein the classification part 40 is arranged at equiangular intervals in a circumferential direction on the game token 10).
Regarding claim 35, the combination of Moreno and Shigeta teach the game token money according to claim 18.  The combination further teach wherein: the layering direction includes a longitudinal direction of the game token money (see Moreno, Figs. 2-5, 0009-0011, wherein the stacked layers are layered in a longitudinal direction) the pair of second colored layers are laminated onto respective opposite sides of the first colored layer (see Moreno, 0010, wherein the outer layers are in a contrasting or a background color from the central layer); and a color of the pair of second colored layers is a pale color (see Shigeta, 0012, wherein each of the pair of layers are a white layer or thin-color layers which is analogous to a pale color).
Regarding claim 36, the combination of Moreno and Shigeta teach the game token money according to claim 18, wherein the first colored layer forms a continuous portion of the side face of the game token money (see Moreno, Figs. 1-2; and Shigeta, element 120 of Figs. 2B, element 121 of Fig. 9A, wherein the first colored layer forms a continuous portion of the side face of the game token money).
Regarding claim 37, the combination of Moreno and Shigeta teach the game token money according to claim 18, wherein: the first colored layer includes a first surface and a second surface (see Moreno, Figs. 1-2; 0009-0011; Shigeta, Fig. 9A); the at least one layer of the pair of second colored layers includes a first layer of the pair of second colored layers (see Moreno, Figs. 1-2; 0009-0011; Shigeta, Fig. 9A); the first surface of the first colored layer is in contact with a first surface of the first layer of the pair of second colored layers and a first surface of the classification part (see Moreno, Figs. 1-2; 0009-0011; Shigeta, Fig. 9A); and the second surface of the first colored layer is in contact with a first surface of a second layer of the pair of second colored layers (see Moreno, Figs. 1-2; 0009-0011; Shigeta, Fig. 9A
Regarding claim 38, the combination of Moreno and Shigeta teach the game token money according to claim 37, wherein a second surface of the first layer of the pair of second colored layers and a second surface of the classification part correspond to a first of the game token money (see Moreno, Figs. 1-5, 0009-0011); and a second surface of the second layer of the pair of second colored layers corresponds to a second end of the game token money that is opposite the first end of the game token money (see Moreno, Figs. 1-5, 0009-0011, wherein the second of the colored layer 20 corresponds to second end of the game token money opposite from the first end 20 of the game token money).
Regarding claim 39, the combination of Moreno and Shigeta teach the game token money according to claim 18, wherein: the at least one layer of the pair of second colored layers includes a notch; and the at least one layer of the pair of second colored layers is filled with the classification part such that the classification part is positioned in the space cavity formed by the notch (see Moreno, Figs. 1-5, 0009-0011, wherein the solid bodies 40 are inserted into the aligned notch formed by the stacked layers).
Regarding claim 40, the combination of Moreno and Shigeta teach the game token money according to claim 18, wherein: the at least one layer of the pair of second colored layers defined a first portion of the side face and a second portion of the side face (see Moreno, Figs. 1-5, 0009-0011); the classification part defines a third portion of the side face (see Moreno, Figs. 1-5, 0009-0011); and the third portion of the side face is interposed in a circumferential direction of the game token money between the first portion of the side face and the second portion of the side face (see Moreno, Figs. 1-5, 0009-0011).
Regarding claim 41, the combination of Moreno and Shigeta teach the game token money according to claim 18, further comprising: a first end surface and a second end surface (see Moreno, Figs. 1-5, 0009-0011, 0019); and wherein: the classification part is interposed between the first end surface of the game token money and the first colored layer (see Moreno, Figs. 1-5, 0009-0011, 0019); see Moreno, Figs. 1-5, 0009-0011, 0019)
Claims 22 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 2014/0332595 A1) and Shigeta (CA 3,035,418) as applied to claim 18 above, in further view of Mattice et al. (US 2010/0093429 A1).
Regarding claims 22 and 42, the combination of Moreno and Shigeta teach the game token money as applied to claim 18.  However, the combination is silent as to wherein the classification is configured to classify a type of person associated with the game token money.
Mattice teach an intelligent player tracking card and game token tracking technique which updates the token ownership information in the memory with token ownership information (see Mattice, 0014-0015).  Specifically, Mattice teach utilizing a game token used as a person’s tracking identification device to indicate the type of person that is associated with the game token money (see Mattice, 0135, wherein the identification information can identify the person as a VIP to know what comps or promotions that interest them).  For instance, Mattice teach identifying the type of person associated with the game token as a VIP or non-VIP so that the tracking system may provide additional services (e.g., a host or sales consultant to approach and greet that patron by name, offer comps or promotions to VIP’s and know what product’s interest them (see Mattice, 0135).  One would have been motivated to incorporate the teachings of Mattice to yield the predictable result to improve casino operator interest in collecting information relating to their patrons to improve the player’s interest (see Mattice, 0006-0007..  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 2014/0332595 A1) and Shigeta (CA 3,035,418) as applied to claim 18 above, in further view of Neo et al. (US 2010/0227674 A1).
Regarding claim 43, the combination of Moreno and Shigeta teach the game token money according to claim 23.  However, the combination teach the classification of the type of chip includes a cash chip that is authentic or a counterfeit (see Shigeta, 0115, 0119, wherein the classification classifies the type of chip as an authentic gaming chip with a particular value) but are silent as to the type of game token money being a rolling chip or a promotion chip.
Neo teach a method for managing a junket business using a junket loyalty system which manages and utilizes different types of chips such as cash chips, rolling chips, and promotional chips (see Neo, 0041-0044, wherein the non-negotiable chip is analogous to a promotional chip).  One would have been motivated to incorporate the teachings of Neo to classify the type of chip as a cash chip, a rolling chip, or a promotion chip to yield the predictable result of increasing loyalty of customers to a casino junket operator and calculating the loyalty points of the customer and the performance value of the customer (see Neo, 0008, 0011).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify the type of the game token money as a cash chip, a rolling chip, or a promotion chip for the purpose of increasing revenue through integration of a junket business.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715